ON MOTION TOR REHEARING.
By a motion for rehearing the plaintiff insists that this court overlooked the testimony of the plaintiff’s father, to the effect, as stated by the motion, that shortly after the accident “the defendant told him that Daniel [the delivery boy] was on a delivery at the time.” The entire testimony of the plaintiff’s father in this respect, on direct examination, was as follows : “After the accident I had a conversation with Mr. Selman. He approached me about the third day after it happened. He said that he owned the motorcycle that struck the boy, and that the boy was employed by him; that was the boy that struck Jimmie.” Immediately following the *692quoted testimony the witness testified on cross-examination as follows: “He [the defendant] did say something about the boy not being on his business at the time. He said that he was on delivery, but did not say whether it was his business or not. He did not say that he had sent the boy to Clifton Road and that he had come back contrary to his instructions and that he had fired him. He said that he was on a delivery, but I don’t remember where the delivery was made. He did tell me that he had been gone a long time. The boy was probably in jail by that time, and he had traced him up.’’
We do not think the jury would have been authorized to isolate from the entire conversation between the defendant and the plaintiff’s father the single expression that “he said he was on delivery,’’ and construe that as an admission on the part of the defendant that at the time of the accident the delivery boy was acting in the prosecution of and within the scope of his emplojonent. It was nowhere contended by the defendant that the delivery boy was not in his employment and he freely testified that the delivery boy left his store, on his motorcycle, to make a delivery. That seems to be the purport of his conversation with the plaintiff’s father, and these facts were undisputed. The weakness of the plaintiff’s case lay in the fact that after making the delivery the servant stepped aside from his master’s business to do an act entirely disconnected from it, and in which the master had no concern. The admission of the defendant was simply to the effect that the delivery boy had left the store to make a delivery, and under no reasonable interpretation could it be construed as an admission that he had not stepped aside from his duties at the time the accident occurred, which the evidence demonstrates was in fact the case.
Movant also in his motion for rehearing cites Yellow Gab Co. v. Nelson, 35 Ga. App. 694 (134 S. E. 822). As was held in that case, had there been no other testimony on the subject, the jury might have been authorized to infer from the proof that at the time of the accident the servant of the defendant was operating the defendant’s motorcycle upon the public streets in the usual and ordinary way, that the servant was using it in the prosecution of the owner’s business; but no such inference could be authorized, in view of the plain and undisputed testimony from every witness who had any knowledge of the facts, that in this case such was not true, *693but that the delivery boy was shown to be on a mission totally disconnected from the master’s business.

Rehearing denied.


Stephens, J., dissents.